           Case 1:20-cv-02374-RA Document 35 Filed 08/31/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 8-31-20

 STEVEN MITCHELL,

                             Plaintiff,
                                                                No. 20-CV-2374 (RA)
                        v.
                                                                        ORDER
 LEBRON JAMES,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On March 17, 2020, Plaintiff Steven Mitchell filed this action against Defendants LeBron

James, Uninterrupted Digital Ventures, LLC, and LRMR Ventures, LLC. Dkt. 1. On July 13,

2020, Defendants Uninterrupted Digital Ventures, LLC, and LRMR Ventures, LLC were

voluntarily dismissed from the case without prejudice. Dkt. 19. On August 10, 2020, Defendant

LeBron James filed a motion to transfer the case to the United States District Court for the

Central District of California pursuant to 28 U.S.C. § 1404(a), Dkt. 29, and on August 27, 2020,

Plaintiff filed a “notice of consent to transfer case,” consenting to Defendant’s motion to transfer

this action to the Central District of California, Dkt. 33. Accordingly, on consent of the parties,

this action is hereby transferred to the United States District Court for the Central District of

California. The Clerk of Court is respectfully directed to initiate the transfer and terminate the

motion pending at Dkt. 29.

SO ORDERED.

Dated:      August 31, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
